 Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.221 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF
                               MICHIGAN SOUTHERN DIVISION



     WACKER NEUSON PRODUCTION                   Case No. 1:19-cv-00018-JTN-ESC
     AMERICAS, LLC, a Wisconsin limited
     liability company,                         HON. JANET T. NEFF

                  Plaintiff,
     v

     CITY OF NORTON SHORES, a Michigan
     Municipal Corporation,

                  Defendant.


     VARNUM LLP                              WILLIAMS HUGHES PLLC
     Adam J. Brody (P62035)                  Douglas M. Hughes (P30958)
     Jeffrey D. Koelzer (P78602)             Enrika L.F. McGahan (P55860)
     Attorneys for Plaintiff                 John M. Karafa (P36007
     333 Bridge St NW                        Attorneys for Plaintiffs
     PO Box 352                              120 W. Apple Avenue
     Grand Rapids, MI 49501-0352             Muskegon, MI 49440
     (616) 336-6000                          (231) 726-4857


         DEFENDANT CITY OF NORTON SHORES’ RULE 26(a) INITIAL
                           DISCLOSURES

         Now comes Defendant, City of Norton Shores, and pursuant to Rule 26 of the
Federal Rules of Civil Procedure, makes the following Initial Disclosures. Defendant
reserves the right to supplement, revise or withdraw all of these disclosures as the case
progresses as such a course of action may be permitted or required in accordance with
Rule 26(e).
                                     DISCLOSURES

1.       RULE 26(a)1(i)

         Defendant Norton Shores identifies the following individuals who are likely
         to have discoverable information, and the subjects of that information,
         Defendant may use in support of its claims and/or defenses in this action:
Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.222 Page 2 of 8


 a. Mark Meyers
    Administrator, City of Norton Shores
    4814 Henry Street
    Muskegon, MI 49441
    (231) 798-4391
    MarkM@NortonShores.org
    c/o Defense Counsel:

    Mr. Meyers may present evidence regarding the city’s operations, its industrial
    development districts, the origins of its corporate relationship with Wacker
    Neuson Production Americas, LLC, particularly with regard to Wacker Neuson’s
    interest in developing industrial property within the City of Norton Shores’
    jurisdiction and its application for an Industrial Facilities Exemption Certificate
    (“IFEC”) pursuant to Act 198 of 1974; the State of Michigan Tax Commission’s
    authorization of Wacker Neuson’s application; the City of Norton Shores’
    approval of Wacker Neuson’s application; the Act 198 Agreement entered into
    between the City of Norton Shores and Wacker Neuson governing the terms of
    the authorizations and approvals granted to Wacker Neuson for an IFEC on its
    industrial facility; and the amount of Wacker Neuson’s property taxes owed
    based on amounts abated under the Act 198 Agreement between the parties,
    breached by Plaintiff Wacker Neuson by its relocation of its industrial operations
    outside of Norton Shores’ jurisdiction; City of Norton Shores’ invoicing of Wacker
    Neuson on amounts owed to Norton Shores under the Act 198 Agreement and
    statutory provisions under Act 198 governing same, and Wacker Neuson’s failure
    and refusal to pay on its obligations.

 b. Mike Huston
    Finance Director, City of Norton Shores
    4814 Henry Street
    Muskegon, MI 49441
    (231) 798-4391
    mike@nortonshores.org
    c/o Defense Counsel:

    Mr. Huston is the finance director for the City of Norton Shores, and he may
    present evidence regarding the city’s operations, its industrial development
    districts, the origins of its corporate relationship with Wacker Neuson Production
    Americas, LLC, particularly with regard to Wacker Neuson’s interest in
    developing industrial property within the City of Norton Shores’ jurisdiction and its
    application for an Industrial Facilities Exemption Certificate (“IFEC”) pursuant to
    Act 198 of 1974; the State of Michigan Tax Commission’s authorization of
    Wacker Neuson’s application; the City of Norton Shores’ approval of Wacker
    Neuson’s application; the Act 198 Agreement entered into between the City of
    Norton Shores and Wacker Neuson governing the terms of the authorizations
    and approvals granted to Wacker Neuson for an IFEC on its industrial facility;
    and the amount of Wacker Neuson’s property taxes owed based on amounts
    abated under the Act 198 Agreement between the parties, breached by Plaintiff
                                             2
Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.223 Page 3 of 8


    Wacker Neuson by its relocation of its industrial operations outside of Norton
    Shores’ jurisdiction; City of Norton Shores’ invoicing of Wacker Neuson on
    amounts owed to Norton Shores under the Act 198 Agreement and statutory
    provisions under Act 198 governing same, and Wacker Neuson’s failure and
    refusal to pay on its obligations.

 c. Shelly Stibitz
    Clerk, City of Norton Shores
    4814 Henry Street
    Muskegon, MI 49441
    (231) 798-4391
    c/o Defense Counsel:

    Ms. Stibitz is the City of Norton Shores Clerk, who attends city council meetings,
    prepares and certifies minutes of the meetings, and maintains business records
    for and on behalf of the City of Norton Shores. Ms. Stibitz, as may be necessary,
    may be called upon to lay the foundation for admission of documents in the form
    or business records in the custody and control of the City of Norton Shores.

 d. Gary Nelund
    Mayor, City of Norton Shores
    4814 Henry Street
    Muskegon, MI 49441
    (231) 798-4391
    c/o Defense Counsel:

    Mr. Nelund is the Mayor for the City of Norton Shores, and he may present
    evidence regarding the city’s operations, its industrial development districts, the
    origins of its corporate relationship with Wacker Neuson Production Americas,
    LLC, particularly with regard to Wacker Neuson’s interest in developing industrial
    property within the City of Norton Shores’ jurisdiction and its application for an
    Industrial Facilities Exemption Certificate (“IFEC”) pursuant to Act 198 of 1974;
    the State of Michigan Tax Commission’s authorization of Wacker Neuson’s
    application; the City of Norton Shores’ approval of Wacker Neuson’s application;
    the Act 198 Agreement entered into between the City of Norton Shores and
    Wacker Neuson governing the terms of the authorizations and approvals granted
    to Wacker Neuson for an IFEC on its industrial facility; and the amount of Wacker
    Neuson’s property taxes owed based on amounts abated under the Act 198
    Agreement between the parties, breached by Plaintiff Wacker Neuson by its
    relocation of its industrial operations outside of Norton Shores’ jurisdiction; City of
    Norton Shores’ invoicing of Wacker Neuson on amounts owed to Norton Shores
    under the Act 198 Agreement and statutory provisions under Act 198 governing
    same, and Wacker Neuson’s failure and refusal to pay on its obligations.

 e. All past and present City of Norton Shores’ Council Members participating in any
    and all council meetings, meetings, and/or negotiations relating to the city’s
    operations, its industrial development districts, the origins of its corporate
                                         3
Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.224 Page 4 of 8


    relationship with Wacker Neuson Production Americas, LLC, particularly with
    regard to Wacker Neuson’s interest in developing industrial property within the
    City of Norton Shores’ jurisdiction and its application for an Industrial Facilities
    Exemption Certificate (“IFEC”) pursuant to Act 198 of 1974; the State of Michigan
    Tax Commission’s authorization of Wacker Neuson’s application; the City of
    Norton Shores’ approval of Wacker Neuson’s application; the Act 198 Agreement
    entered into between the City of Norton Shores and Wacker Neuson governing
    the terms of the authorizations and approvals granted to Wacker Neuson for an
    IFEC on its industrial facility; and the amount of Wacker Neuson’s property taxes
    owed based on amounts abated under the Act 198 Agreement between the
    parties, breached by Plaintiff Wacker Neuson by its relocation of its industrial
    operations outside of Norton Shores’ jurisdiction; City of Norton Shores’ invoicing
    of Wacker Neuson on amounts owed to Norton Shores under the Act 198
    Agreement and statutory provisions under Act 198 governing same, and Wacker
    Neuson’s failure and refusal to pay on its obligations.

 f. Cathy Brubaker-Clarke
    Past or present Business Development Specialist
    Muskegon Area First
    380 W. Western
    Suite 202
    Muskegon, MI 49440
    (231) 724-3172

    Ms. Brubaker-Clarke and others met with Wacker Neuson Production Americas,
    LLC’s, representatives and agents, Leslie Gunia and Darryl Warwick on or about
    Wednesday, October 25, 2017, in review and discussion of Wacker Neuson’s
    reported successes in product development, market expansion, revenue, training
    needs, grant funding, continued area involvement, facility expansions, among
    other things. Ms. Bruebaker-Clarke memorialized the meeting briefly in an email
    dated October 26, 2017, at 10:50 a.m., to Leslie Gunia.

 g. Darryl Todd
    Past or present Director
    Muskegon Area First
    380 W. Western
    Suite 202
    Muskegon, MI 49440
    (231) 724-3172

    Mr. Todd participated in the retention visit along with Ms. Brubaker-Clarke and
    others, with Wacker Neuson Production Americas, LLC’s, representatives and
    agents, Leslie Gunia and Darryl Warwick on or about Wednesday, October 25,
    2017, in review and discussion of Wacker Neuson’s reported successes in
    product development, market expansion, revenue, training needs, grant funding,
    continued area involvement, facility expansions, among other things. The
    meeting was memorialized by Ms. Bruebaker-Clarke in an email dated October
                                          4
Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.225 Page 5 of 8


      26, 2017, at 10:50 a.m., to Leslie Gunia.

 h. William Kratz
    Past or present Agent
    Muskegon Area First
    380 W. Western
    Suite 202
    Muskegon, MI 49440
    (231) 724-3172

      Mr. Kratz participated in the retention visit along with Ms. Brubaker-Clarke and
      others, with Wacker Neuson Production Americas, LLC’s, representatives and
      agents, Leslie Gunia and Darryl Warwick on or about Wednesday, October 25,
      2017, in review and discussion of Wacker Neuson’s reported successes in
      product development, market expansion, revenue, training needs, grant funding,
      continued area involvement, facility expansions, among other things. The
      meeting was memorialized by Ms. Bruebaker-Clarke in an email dated October
      26, 2017, at 10:50 a.m., to Leslie Gunia.

 i.   Leslie Gunia
      Employee/Agent
      Title Unknown
      Wacker Neuson Production Americas. LLC
      c/o Plaintiff’s Counsel:

      Leslie Gunia participated in a retention visit along with Ms. Brubaker-Clarke and
      others, on or about Wednesday, October 25, 2017, in review and discussion of
      Wacker Neuson’s reported successes in product development, market
      expansion, revenue, training needs, grant funding, continued area involvement,
      facility expansions, among other things. The meeting was memorialized by Ms.
      Bruebaker-Clarke in an email dated October 26, 2017, at 10:50 a.m., to Leslie
      Gunia.

 j.   Darryl Warwick
      Employee/Agent
      Title Unknown
      Wacker Neuson Production Americas. LLC
      c/o Plaintiff’s Counsel:

      Darryl Warwick participated in a retention visit along with Ms. Brubaker-Clarke
      and others, on or about Wednesday, October 25, 2017, in review and discussion
      of Wacker Neuson’s reported successes in product development, market
      expansion, revenue, training needs, grant funding, continued area involvement,
      facility expansions, among other things. The meeting was memorialized by Ms.
      Bruebaker-Clarke in an email dated October 26, 2017, at 10:50 a.m., to Leslie
      Gunia.

                                           5
 Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.226 Page 6 of 8


     k. All custodians of records of business entities disclosed in discovery, for
        foundational evidence in admitting documents and related evidence, where self-
        authentication may not be applicable, including the City of Norton Shores and the
        State of Michigan and its agencies, divisions, departments, and commissions.

     l.   Defendant, City of Norton Shores reserves the right to supplement and/or amend
          this disclosure during the course of discovery throughout this litigation.

2.        RULE 26(a)1(A)(ii)

          Defendant Norton Shores discloses the following presently known
          documents in its possession or under its control, electronically stored
          information, and tangible things that the Defendant may use to support its
          claims and/or defenses in this action:

     a. All documents relating to Plaintiff Wacker Neuson’s applications for tax
        abatements pursuant to Public Act 198 of 1974, more particularly Industrial
        Facilities Exemption Certificates (“IFEC”), all documents relating to the parties’
        entry into their Act 198 Agreement, including the Act 198 Agreement, between
        Plaintiff Wacker Neuson Production Americas, LLC and Defendant City of Norton
        Shores.

     b. All documents of communications between the parties relating to Plaintiff Wacker
        Neuson Production Americas, LLC’s application(s) for tax abatements under Act
        198 of 1974, the State of Michigan’s and the City of Norton Shores’ approval of
        Plaintiff’s application(s), and the parties’ execution of their Act 198 Agreement.

     c. Any and all documents identified as exhibits and/or attachments to all pleadings
        filed in this action, and those documents attached as exhibits or referenced as
        attachments in all discovery documents served pursuant to Subchapter 2.300 of
        the Michigan Rules of Court, MCR 2.301 et seq., and/or Title V of the Federal
        Civil Judicial Procedures and Rules, F. Civ. R. P. 26 et seq. during the course of
        discovery in this action, including depositions, responses to interrogatories,
        responses to requests for production of documents, responses to requests for
        admissions, and responses to subpoenas.

     d. All non-privileged Minutes and agenda items of City of Norton Shores Council
        Public Meetings relevant to this action, all documents related to the Plaintiff’s
        application(s) for tax abatements under Act 198 of 1974, the City of Norton
        Shores’ approval of Plaintiff’s application(s), and the parties’ execution of their
        Act 198 Agreement.

     e. All documents relating to City of Norton Shores damages claims, including all
        invoices sent to Plaintiff Wacker Neuson, including the City’s Invoice #253012
        dated September 9, 2018 and all corresponding tax assessments, City’s
        Amended Invoice #253015 dated August 23, 2018, City Administrator Mark
        Meyers’ correspondence dated November 7, 2018, and all corresponding tax
                                             6
 Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.227 Page 7 of 8


        assessments; the City of Norton Shores’ Council’s Resolution following a public
        hearing on or about December 18, 2018 and a rescheduled meeting of the City
        Council of Norton Shores on or about January 2, 2019, acknowledging, among
        other things, the procedural history of notice by Plaintiff Wacker Neuson
        Production Americas LLC’s intent to relocate its industrial facility operations to
        the State of Wisconsin, its breach of the state law provisions and agreements
        between the parties governing Wacker Neuson’s tax abatements for its industrial
        facility, and the City’s determination of tax abatement benefits to Wacker Neuson
        under the state law provisions and agreement with the City of Norton Shores in
        the amount of $951,346.94.

     f. All Industrial Facilities Tax Exemption Certificates granted to applicant Wacker
        Neuson Production Americas, LLC, issued by the State of Michigan Tax
        Commission and approved by the City of Norton Shores, commencing on or
        about May 12, 2008, forward, including Certificates 2008-038, 2010-027, 2011-
        039, 2010-194, 2012-052, 2013-005.

     g. Defendant City of Norton Shores reserves the right to supplement, amend this
        disclosure during the course of discovery throughout this litigation.

3.      RULE 26(a)1(A)(iii)

        A computation of each category of damages claimed by the disclosing
        party- who must also make available for inspection and copying as under
        Rule 34 the documents or other evidentiary material, unless privileged or
        protected from disclosure, on which each computation is based, including
        materials bearing on the nature and extent of injuries suffered:

        Defendant Norton Shores’ damages claims are based on the property taxes
        which Plaintiff Wacker Neuson Production Americas, LLC would have been
        obligated to pay had Plaintiff not entered into its Act 198 Agreement with the City
        of Norton Shores after having had its application authorized and approved by the
        State of Michigan and the City of Norton Shores for an Industrial Facilities
        Exemption Certificate (“IFEC”). Plaintiff Wacker Neuson Production Americas
        LLC is now obligated to Defendant City of Norton Shores for all previously
        exempt tax obligations as a consequence of its breach of its Act 198 Agreement
        it entered into with the City of Norton Shores, in an amount not less than
        $951,346.94, plus all statutory interest, fees, and costs, to which Defendant City
        will be found entitled upon its claims. Defendant City’s computation of its
        damages claims is predicated on property tax computations, all of which have
        been previously disclosed to Plaintiff Wacker Neuson Production Americas, LLC,
        along with invoices for the amounts owed.

4.      RULE 26(a)1(A)(iv)

        Defendant City of Norton Shores discloses for inspection and copying as
        under Rule 34, any insurance agreement under which an insurance
                                         7
 Case 1:19-cv-00018-JTN-ESC ECF No. 19 filed 05/15/19 PageID.228 Page 8 of 8


      business may be liable to satisfy all or part of a possible judgment in the
      action or to indemnify or reimburse for payments made to satisfy the
      judgment:

      Response: The City of Norton Shores believes, in the context of this action, that
      its insurance agreements and arrangements are not applicable. However, in the
      spirit of disclosure, the City of Norton Shores is insured for and against certain
      risks and claims by the Michigan Property and Liability Pool. Any interest in
      further production of this information should be directed to counsel for Defendant,
      City of Norton Shores.


                                               WILLIAMS HUGHES PLLC

Dated: May 15, 2019                            _/s/ John M. Karafa_______________
                                               John M. Karafa (P36007)
                                               Attorney for Def. City of Norton Shores
                                               120 W. Apple Avenue
                                               Muskegon, MI 49440
                                               (231) 726-4857
                                               johnkarafa@williamshugheslaw.com



                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with

the Clerk of the Court via CM/ECF and served upon all counsel or parties of record via

Electronic Notice on May 15, 2019.

                                               _/s/ John M. Karafa_______________
                                               John M. Karafa, Williams Hughes PLLC




                                           8
